
	

115 SRES 411 IS: Recognizing the 50th anniversary of the first 9–1–1 call in the United States.
U.S. Senate
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 411
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2018
			Ms. Klobuchar (for herself, Mr. Burr, and Mr. Nelson) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Recognizing the 50th anniversary of the first 9–1–1 call in the United States.
	
	
 Whereas, prior to the 1960s, the United States did not have a single designated telephone number for the people of the United States to call for help in times of emergency;
 Whereas, in late 1967 and early 1968, the Federal Communications Commission and the American Telephone and Telegraph Company developed a proposal to make the digits 9–1–1 the emergency code throughout the United States;
 Whereas, on February 16, 1968, the first 9–1–1 call was placed in Haleyville, Alabama; Whereas, in 1999, Congress passed the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615 et seq.), designating 9–1–1 as the national emergency telephone number;
 Whereas, by the end of the 20th century, nearly 93 percent of the population of the United States, and 96 percent of the land area of the United States, was covered by some type of 9–1–1 service;
 Whereas the availability of 9–1–1 as a national emergency number has contributed to the saving of an untold number of lives in the United States;
 Whereas the people of the United States are educated from a young age to rely upon the 9–1–1 systems of the United States to reach help in an emergency;
 Whereas the takers of 9–1–1 calls, known as public safety telecommunicators, dedicate their lives to answering 9–1–1 calls and helping others;
 Whereas those public safety telecommunicators are critical to ensuring the safety of the general public and first responders;
 Whereas, every day, public safety telecommunicators— (1)help to save and to protect lives;
 (2)direct help to where it is needed most; and (3)provide medical instruction, comfort, and reassurance; and
 Whereas ongoing efforts to modernize 9–1–1 systems— (1)will ensure the 9–1–1 infrastructure of the United States remains resilient, robust, and innovative; and
 (2)will empower public safety telecommunicators to make increasingly critical contributions to the safety and security of the general public, as well as first responders: Now, therefore, be it
			
	
 That the Senate— (1)honors the 50th anniversary of the first 9–1–1 call and the establishment of 9–1–1 as the nationwide emergency number;
 (2)praises public safety telecommunicators for their lifesaving work; (3)recognizes the importance of the 9–1–1 systems of the United States and the need for robust and reliable access to those systems; and
 (4)encourages the people of the United States to celebrate the 50th anniversary of 9–1–1 and the lifesaving contributions of public safety telecommunicators and first responders facilitated by 9–1–1 systems.
			
